DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Amendment filed on 12/30/2020.
Claims 1-3, 5-6, 8, and 14-15 have been amended.
Claims 17-18 have been canceled.
Claims 19-20 have been added.
Claims 1-16 and 19-20 are allowed.
Allowable Subject Matter
As amended in the Claims and argued in the Remarks (pages 9-10) by the applicant in the Amendment filed on 12/30/2020, independent claims 1 and 19-20 now contain allowable subject matter. Therefore, claims 1-16 and 19-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior art, alone or in combination, fail to teach or fairly suggest:
“applying the provided ruleset to the development data model comprises automatically identifying configuration data units which have a dependency relationship with the initial configuration data unit;
saving, by the control device test system, the identified subset of configuration data units within the development data model, wherein the identified subset of configuration data units within the development data model comprises the initial configuration data unit and the identified configuration data units which have a dependency relationship with the initial configuration data unit; and
testing, by the control device test system, a control device using the identified subset of configuration data units within the development data model.”
in combination with other claimed limitations as cited in the independent claim 1 and similarly-worded limitations as cited in independent claims 19-20.
Specifically, the closest cited prior art of record, the combination of Kube (U.S. Publication No. 2016/0188433), Sluiman (U.S. Publication No. 2003/0126586), and Akin (U.S. Patent No. 6,182,245) teaches applying a set of rules to a current grammar in order to create a subset of test cases and to specifying test case relationship between a parent test case and a child test case then save the subset of test cases in a separate repository. However, the combination of the cited prior art fails to teach the amended limitations above in combination with other claimed limitations as cited above as stated in Applicant’s Remarks pages 9-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH K LUU whose telephone number is (571) 272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WEI ZHEN can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH LUU/Examiner, Art Unit 2191                                                                                                                                                                                                        



/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191